 

Case 20-10343-LSS Doc5653 Filed 07/21/21 Pagelof1

cA’

7.17.21

Justice Lauri Selber Silverstein
824 Market Street
Wilmington, DE

Justice Silverstein:
In my previous letter | detailed my abuse. | feel compelled to follow-up another letter that

describes the psychological damage that | and all the other abuse victims will always live with.
My hope is that ft can accurately describe the aftermath of this loss of innocence. Strangely
enough, | feel as though | may help myself as | attempt to help those that suffer as | do. | hope
you are able to read this before the scheduled hearings. You may read this to the court if you
wish.

The first, biggest, and all enduring problem a victim must deal with is preoccupation. You see,
that after the abuse the survivor’s only thoughts are how must | (and not we) deal with this. It
is all consuming, day, night, 24-7, 365, waking AND sleeping. It controls EVERYTHING. And
above all, it must be kept secret.

I'll forever remember looking at the school bus, full of kids, stopping to pick me for the first
time post abuse. The view changed. My eyes changed. The kids changed and became monsters.
All was now tempered with my abuse. | have to act like nothing happened. I’m the same kid |
always was. Everything’s fine. Of course everything wasn’t fine and | was forced to become an
actor EVERYTIME I’M AROUND PEOPLE. Forget about ambitions. | just want to crawl into a hole
and die. That way | don’t have to think about it anymore. This is how an abuse victim feels.

| don’t consider myself a religious person but in my case | feel as though the only true relief |
can hope for in this is to pray to Jesus. He is the one and only person that can fix this mess and
it helps to know that he is beside me and knows what I’m going through. | don’t deny other
survivors their savior. | happen to think they are related.

I’m almost 61 now and am STILL tormented daily. My best sleep aid is knowing that Jesus is

beside me and knows what I’m going through.
i

4 VMV 130 JO LOINASiC
409 ADLENUINVE Sh
M979

i

$

12 IN 1202

Gs iig

9 8 HY
